Citation Nr: 1432266	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  13-08 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1962 to December 1976, including combat service in Vietnam for which he earned a Combat Infantryman Badge.  

This appeal to the Board of Veterans' Appeals (Board) initially arose from an August 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for PTSD.  

In a March 2013 substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals), the Veteran requested a live video-conference hearing before a Veterans Law Judge.  The Veteran was scheduled to testify during a Board video-conference hearing in February 2014.  However, the Veteran failed to report for the hearing, has not shown good cause for failing to appeal, or requested a postponement.  Accordingly, the request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) 2013).  

The Board notes that the Veteran filed a claim for service connection for PTSD.  However, as noted by the Veteran's representative in a June 2014 Appellate Brief, medical evidence of record reflects psychiatric diagnoses other than PTSD, to include depression and anxiety.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In other words, VA must consider any psychiatric diagnosis raised by the record.  Thus, consistent with the evidence of record, and Clemons, the Board has expanded the Veteran's claim as reflected on the title page.  As explained below, the Veteran is not prejudiced by the Board's action in this regard.as characterize

As a final preliminary matter, the Board notes that in a March 2014 statement, the Veteran's representative requested that the following claims be reopened: a claim for service connection for chronic obstructive pulmonary disease (COPD), service connection for hypertension, service connection for olecranon bursitis (bilateral elbow pain and risens), and service connection for restless leg syndrome.  As the agency of original jurisdiction (AOJ) has not adjudicated these claims, these matters are not properly before the Board.  Hence, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Although medical evidence indicates that the Veteran has displayed some PTSD symptoms, and the record includes an assessment of PTSD, the most persuasive medical opinion evidence on the question of diagnosis establishes that the Veteran does not meet the diagnostic criteria for PTSD.  

3.  Although medical evidence indicates that the Veteran has some psychiatric symptoms, the most persuasive medical opinion evidence establishes that the Veteran does not currently have any acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

2.  The criteria for service connection for an acquired psychiatric disorder other than PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this appeal, in a December 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for PTSD, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The December 2009 letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter.  

Post rating, a February 2013 letter provided notice to the Veteran explaining what information and evidence was needed specifically to substantiate a claim for PTSD.  After issuance of the February 2013 letter, and opportunity for the Veteran to respond, the March 2013 statement of the case (SOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the claim for service connection.  Pertinent medical evidence associated with the claims file consists of service, VA, Social Security Administration (SSA), and private treatment records as well as VA examinations and opinions.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, his representative, on his behalf, and those who know the Veteran, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim,  prior to appellate consideration, is required.  

The Board notes, in particular, that the June 2010 and January 2013 VA examinations and opinions obtained are adequate for adjudication of the claim for service connection. These examination reports document the examiner's interview with the Veteran, review of the record, and a full psychiatric examination.  In her June 2014 Appellate Brief, the Veteran's representative alleged the VA examination was inadequate because the examiner only evaluated the Veteran for a PTSD diagnosis, despite VA treatment records indicating diagnoses of depressive disorder and anxiety disorder.  However, the Board finds that the June 2014 examiner considered all possible psychiatric diagnosis, as indicated by the examination report and as will be further discussed below.  Thus, the Board finds that the reports of VA examination are  adequate to adjudicate the Veteran's claim.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield,  20 Vet. App. at 543  (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

The Veteran contends that he suffers from PTSD as a result of service, specifically his exposure to combat while serving in Vietnam.  He described flying helicopters in and out of places where he knew he could be shot down.  He also described a specific incident in which his helicopter blade collided with another helicopter blade and both crashed.  The Veteran had to get himself, the pilot, and the co-pilot out of his helicopter before the helicopter caught fire.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  


Fundamentally, in this case, as explained below, the Veteran has not met the first essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the applicable diagnostic criteria.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  

The Veteran's service treatment records are negative for any psychiatric complaints, findings, or diagnoses.  His DD 214 shows that he received a Combat Infantryman Badge, indicating he was in combat.  Thus, his reported combat stressor has been conceded.  

Post service, in his November 2009 claim, the Veteran reported nightmares of war and killing and that he would break out in sweats.  VA treatment records dated in February 2010 noted that the Veteran wanted to be checked for PTSD because he had heard about it on television or the radio.  The Veteran denied the presence of most symptoms at the time.  His concentration and attention were good with no unusual psychomotor activity.  His attitude was described as upbeat and positive and his speech as clear, focused and understandable.  His mood was euthymic with consistent affect.  His thought process and content appeared normal with no evidence of hallucinations, delusions, or suicidal or homicidal ideation. The Veteran's insight and judgment appeared good, and his cognition was estimated to be in the average range.  A Global Assessment of Functioning (GAF) score of 75 was assigned.  Diagnosis was deferred at that time.  

A May 2010 VA examiner  noted the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was described as unremarkable.  Speech was spontaneous, clear and coherent with a cooperative, friendly and attentive attitude.  His mood was euthymic with congruent affect.  The examiner noted the Veteran was oriented to person, time and place and had linear thought process.  The Veteran noted sleep impairment and that he struggled to maintain sleep, waking up two or three times at night.  He reported not feeling rested in the morning and feeling worn out.  He noted he was awakened by flashbacks and dreams once in a while and described flying a helicopter in his sleep.  The examiner noted no hallucinations, inappropriate behavior, panic attacks or homicidal thoughts.  The Veteran noted he had suicidal thoughts but no plan of self-harm.  The examiner noted no problems with maintaining personal hygiene or activities of daily living, except that the Veteran was unable to drive himself due to blackouts.  The Veteran's memory was normal.  The examiner noted the presence of recurrent and intrusive distressing recollections of the Veteran's in-service stressor as well as recurrent distressing dreams of the event and difficulty falling and staying asleep.  The examiner noted no impairment in social, occupational or other important areas of functioning.  He further noted that the Veteran woke up in a sweat three or four times a week and experienced "re-occurring choppers" both in his sleep and when awake.  The Veteran reported these were on his mind every day.  The examiner concluded that while the Veteran met the DSM-IV stressor criterion, he did not meet the DSM-IV criteria for a diagnosis for PTSD.  

VA treatment records dated in December 2010 note that  the Veteran had learned to effectively deal with his PTSD symptoms and did not experience them with the severity or frequency as in the past.  The Veteran reported fluctuating sleep and occasional nightmares.  He described frequent thoughts about his time in Vietnam and denied re-experiencing or significant hypervigilance.  The Veteran denied symptoms of depression, including a general decrease in mood, and he adamantly denied suicidal or homicidal ideation, plans or intent.  A mental status examination revealed the Veteran was alert with appropriate eye contact and normal range, tone, prosody and volume of speech.  He stated his mood was good with congruent affect.  No motor difficulties were noted.  Thoughts were logical and coherent with no evidence of paranoia, delusions, or hallucinations.  Concentration was adequate, and insight and judgment appeared limited.  No symptoms of acute depression or anxiety were noted.  The VA doctor noted that the Veteran did not meet the criteria for PTSD.  

An October 2011 private physician's letter notes the Veteran's difficulty sleeping over the last five or six years as well as his night sweats and nightmares.  The physician noted the Veteran had some PTSD involved in his difficulty sleeping and needed psychological evaluation and treatment for PTSD.  

A January 2013 VA examiner concluded that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  The Veteran reported tossing and turning with trouble falling asleep.  He reported that he was motivated to participate in activities and did not like sitting around with nothing to do.  He denied feeling worthless, helpless or hopeless and denied suicidal thoughts.  The VA examiner found that the Veteran met the following criteria for a PTSD diagnosis under the DSM-IV: experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury and his response involved intense fear, helplessness or horror; recurrent distressing dreams of the event; efforts to avoid thoughts, feelings or conversations associated with the trauma; and difficulty falling or staying asleep.  The examiner noted that these symptoms did not meet the full criteria for PTSD and that the Veteran did not report enough avoidant or hyperarousal symptoms.  He further did not report significant social or occupational impairment.  The examiner noted that the symptoms the Veteran did report, including nightmares that vary in occurrence, difficulty falling asleep, and only talking about military experiences with other Veterans, all appeared mild, at best, in intensity.  

The above-cited evidence reflects that the record contains conflicting medical evidence on the question of whether the Veteran actually meets the diagnostic criteria for PTSD.  

It is the responsibility of the Board to assess the credibility and weight to be given to evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board may appropriately favor one opinion over another.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  However, the Board may not reject medical opinions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The "factually accurate, fully articulated, sound reasoning for the conclusion" contributes probative value to a medical opinion.  Id.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  

While the October 2011 private physician's letter indicates the Veteran has PTSD symptoms, such an assessment is not supported by clear, fact-specific rationale.  In fact, the private physician concludes his letter by indicating the Veteran needs to undergo evaluation for PTSD.  The private physician makes no mention of the DSM-IV and there is no indication that the Veteran's symptoms had been evaluated under such.  Thus, the Board finds that this letter should be accorded less probative weight than the other evidence of record, to include the December 2010 VA treatment note and the well-reasoned, thoroughly explained opinions of the June 2010 and January 2013 VA examiners, which found that the Veteran did not have a PTSD diagnosis that conformed to the DSM-IV.  

The Board finds that the June 2010 and January 2013 VA examiner's conclusions that the Veteran failed to meet the DSM-IV criteria for a PTSD diagnosis were based on a review of the pertinent evidence in the claims file, as well as detailed clinical interviews of the Veteran, and the administration of psychological testing, and the examiners provided specific discussion of the DSM-IV criteria, as it applies to the Veteran, in the examination report.  The Board further notes that while the December 2010 VA doctor noted that the Veteran did not meet the criteria for a PTSD diagnosis, there is no indication to which criteria she was referring.  Additionally, she did not provide a specific discussion of the criteria used to evaluate the Veteran and how it applied to him.  Thus, the Board finds that the opinions of the June 2010 and January 2013 VA examiners-reached after comprehensive testing and interview, records review and discussion of the criteria for diagnosing PTSD-are entitled of great probative weight on the question of whether the DSM-IV criteria for a diagnosis of PTSD are actually met.  

In addition, the Board has considered whether the record establishes a diagnosis of any other acquired psychiatric disorder, to include depression and anxiety.  See, Clemons, supra.  Here, however, the June 2010 examiner found no psychiatric diagnosis.  December 2010 VA treatment records noted the Veteran did not meet the criteria for major depressive disorder.  Assessment on that date included anxiety disorder, no otherwise specified, and depressive disorder, not otherwise specified, despite a mental status examination finding of no symptoms of acute depression or anxiety.  The January 2013 VA examiner noted that the Veteran did not have any mental disorder that conformed with DSM-IV criteria.  The examiner further noted that the Veteran had no mental disorder diagnosis, despite noting the December 2010 psychology consult in the Veteran's VA treatment records and the Veteran's prescription of Clonazepam and Sertraline.  The Veteran noted these medications only helped at times and generally with sleeping better.  

The Board notes that notwithstanding the characterization of the claim, the RO considered all of the above-cited evidence in denying the Veteran's claim; this clearly indicates consideration of other psychiatric diagnoses.  In evaluating the evidence pertaining to psychiatric diagnosis other than PTSD, the Board accepts the comments made by the June 2010 and January 2013 VA examiner-when considered in light of other evidence-more probative and indicative that the Veteran does not meet the criteria for any psychiatric diagnosis.  In this regard, the December 2010 VA treatment records documenting assessments of anxiety disorder and depressive disorder are internally inconsistent.  The Veteran is noted to have had no symptoms of depression or anxiety, yet received an assessment of such. As such assessments thus appear to be unsupported, they are entitled to little probative weight.  By contrast, the June 2010 and January 2013 VA examiners conducted a thorough psychiatric examination of the Veteran and provided rationale to support the conclusions reached, including consideration of the Veteran's treatment history.  See, Nieves-Rodriguez, supra.  As the conclusions reached by those examiners are, thus, entitled to greater probative weight, the Board finds the weight of the medical evidence supports a finding that the Veteran does not have a psychiatric diagnosis, to include anxiety and depression.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See, 38 U.S.C.A. §§ 1110, 1131.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent, persuasive evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Furthermore, as regards to any direct assertions by the Veteran and/or his representative attempting to establish that the Veteran currently has PTSD or other psychiatric disability, the Board finds that such assertions provide no basis for allowance of the claim.  The matter of whether the Veteran meets the criteria for diagnosis of psychiatric disability is one within orders is within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion as to the medical matter upon which this claim turns.  While it is in error to categorically reject layperson evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Here, the matter of a psychiatric diagnosis, to include one of PTSD based on DSM-IV criteria-the matter upon which this claim turns-is  not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  Hence, lay assertions in this regard have no probative value.  

For all of the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


